Citation Nr: 1735305	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits, in the amount of $27,527.00, to include the issue of whether the request for a waiver was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center and Committee on Waivers and Compromises in St. Paul, Michigan, which denied a request for a waiver of an overpayment. 

This appeal has been certified by the RO in Detroit, Michigan.

In November 2016, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  The hearing transcript is of record.  


FINDINGS OF FACT

1.  In July 2007, the Veteran was notified by the Debt Management Center in St. Paul, Minnesota, that an overpayment had been created in the amount of $27,527.00.

2.  The Veteran did not present a timely appeal to that July 2007 notice of an overpayment of $27,527.00, or claim entitlement to waiver of recovery of that overpayment within 180 days.  


CONCLUSION OF LAW

The Veteran's request for a waiver of debt from overpayment of $27,527.00 is dismissed for failure to file a timely request for waiver.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (b) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be granted a waiver of the debt incurred from the overpayment in issue.  The Veteran has testified that although he received the VA notice of the overpayment (in July 2007), he was taking a great deal of medication at the time, and implicitly asserts that he therefore was unable to file a timely notice of disagreement.  See transcript of Veteran's hearing, held in November 2016.  

In a decision, dated in April 2013, the Debt Management Center (DMC) denied the Veteran's request for waiver of recovery of an overpayment, after finding that his request for a waiver was untimely. 

In May 2013, the Veteran filed a notice of disagreement, and that same month, and in June 2013, DMC affirmed its denial.  The Veteran has appealed.

The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b).  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963 (b)(2).

In November 2004, the RO granted nonservice-connected pension.  Thereafter, service connection was granted for two disabilities, with a combined evaluation of 10 percent.  His benefit was switched from his pension to his 10 percent service compensation award effective August 1, 2005.  

A notice from the RO to the Veteran, dated July 11, 2007, shows that the RO explained the following: the Veteran had reported receiving $634.00 a week (gross) from a "General Motors Sick and Accident" benefit, and he had reported that much of this benefit went to child support.  However, the gross amount of his income must be counted against his VA pension.  In 2005, he had received $32,968.00 in income in General Motors Sick and Accident Benefits.  His income was over the income limit of $15,043.00 for a veteran with 2 dependents in 2005.  He was told that an overpayment to his account had been created because the information received showed that he was paid too much.  

Records from the DMC show that on July 26, 2007, the Veteran was notified that an overpayment of $27,527.00 had been created.  In an attachment, he was provided with a Notice of Rights and Obligations.  

There is no evidence to show that there was a delay in the Veteran's receipt of the July 26, 2007 notification of indebtedness due to circumstances beyond his control.  In this regard, at his hearing, the Veteran conceded that he received this notice.  There is nothing of record to show that the Veteran filed a request for a waiver of the overpayment, or a disagreement with the overpayment, until April 2013.  A review of the claims file shows no documents which could be construed as a request for waiver prior to that time.  Therefore, the request for a waiver is untimely, and the claim must be denied.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b).

In reaching this decision the Board considered the possibility that the principle of equitable tolling is for application here in light of the Veteran's argument that he was under the influence of medication at the time he received the July 2007 notification of an overpayment, and that as a consequence could not file a timely appeal or a timely request for waiver.  Allowing for equitable tolling of a statute that requires a claim to be filed within 180 days of notice would constitute a grant of an application for equitable relief.  Only the Secretary of VA has the authority to grant equitable relief.  38 U.S.C.A. § 503 (a) (West 2014).  As such, the Board cannot address this contention further.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the United States Court of Appeals for Veterans Claims or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503 (a)).

The Board considered whether the Veteran received proper notice of the laws governing this claim, and it is clear that he did.  In the June 2013 statement of the case the Veteran was advised that under 38 C.F.R. § 1.963, a request for waiver would only be considered if the request was filed within 180 days following notice of the indebtedness.  Hence, VA's duty to provide notice to the Veteran was fulfilled. 

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  Requests for a waiver of recovery of overpayment are governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004).  


ORDER

The claim of entitlement to a waiver of recovery of an overpayment of $27,527.00 is dismissed for failure to file a timely claim.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


